DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on June 13, 2022 were received and fully considered. Claims 1, 4, 6-8, 13, 16, and 20 were amended. Claims 21 and 22 are new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites “after calculation of the diastolic and mean arterial blood pressures” in lines 21-22, which lacks antecedent basis. Also, it is unclear whether diastolic and mean arterial blood pressures are previously calculated. If so, Examiner suggests positively reciting this apparent calculation step. The claim currently recites “the ratio is between a first difference and a second difference, the first difference being a difference between a diastolic blood pressure and a mean arterial blood pressure, and the second difference being a difference between a systolic blood pressure and the mean arterial blood pressure” (see lines 12-15). However, there is no calculating step with respect to diastolic and mean arterial blood pressures in this limitation. 
The same indefiniteness is exhibited in independent claim 13, and all dependent claims thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a measuring apparatus. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...estimate a third blood pressure value based on a ratio relating the first, second, and third blood pressure values...wherein the ratio is calculated based on a shape of the measured pulse wave, wherein the ratio is between a first difference and a second difference, the first difference being a difference between a diastolic blood pressure mean and a mean arterial blood pressure, and the second difference being a difference between a systolic blood pressure and the mean arterial blood pressure.”

These limitations describes a mathematical calculation and/or mental process. Further, the limitations are capable of being performed mentally by looking at measurements and making a mental assessment.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the mathematical calculation and/or mental process, the claim recites the following additional limitations: 
“...at least one processor and memory; a blood pressure cuff operatively connected to the at least one processor and memory, wherein the at least one processor and memory are configured to: measure first and second blood pressure values of a subject, and cause a predetermined pressure to be applied to a predetermined portion of the subject during measurement of the pulse wave... and wherein the applied predetermined pressure is equal to or greater than a venous pressure and less than the diastolic pressure, and is applied by the blood pressure cuff... wherein the at least one processor and memory is further configured to control pressurization and depressurization operation of the cuff, the pressurization including gradually increasing the predetermined pressure to the predetermined portion of the subject from a first state for cuff pressure, and the depressurization beginning after calculation of the diastolic and mean arterial blood pressures.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the identified abstract idea. 
Furthermore, the additional limitations do not add significantly more to the judicial exception as they amount to conventional blood pressure measurement techniques, i.e. utilizing a generically recited blood pressure cuff to apply and control pressure during pulse wave measurement.
Independent claim 13 recites mirrored limitations in method-clam form and is also not patent eligible for substantially similar reasons.
Dependent claims 4-12 and 15-22 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1, 4-13, and 15-22 are not patent eligible under 35 USC 101.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to raise the following arguments:
It is unclear what specifically the Office action interprets as corresponding to the ‘abstract idea’;
The asserted limitations are not capable of being performed mentally;
The claims are integrate the identified abstract idea into a practical application as they require control pressurization and depressurization after calculation of the diastolic and mean arterial blood pressures; and
The claims recite an improvement to existing medical diagnostic technologies (benefits of reducing the burden imposed on a patient, lowering the duration of the measurement time period, improving the accuracy of mean blood pressure flow by taking into account the diastolic blood pressure, and manipulating the blood pressure cuff to control pressurization and depressurization).
Examiner respectfully disagrees.
	First, Examiner maintains that the identified limitations in the previous and current office actions correspond to an abstract idea. Examiner also maintains that the identified judicial exception explicitly recites a series of mathematical calculations. Furthermore, the claimed invention amounts to a mental process as nothing from the claims nor accompanying specification suggest that the identified limitations cannot be practically performed mentally, or using pen/paper. While Examiner appreciates the current amendment, the eligibility rejection is maintained because the pressurization/depressurization merely occurs “after calculation”, which is conventional. For instance, it is widely known to control the operation of a blood pressure cuff for various reasons including after measurement operation has completed, reduce discomfort to the patient, etc. Finally, Examiner maintains that the purported improvement appears to lie within the judicial exception itself (alleged better calculation). However, the Court has held that “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). Accordingly, applicant’s “improvement” argument is not persuasive.
	For these reasons, the 35 USC 101 rejections are maintained. Please see corresponding rejection section above for more detail. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791